Citation Nr: 9928319	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a neurologic disability 
secondary to treatment for a service-connected condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 1995, the Board addressed the issue of entitlement 
to service connection for eosinophilia-myalgia syndrome.  In 
October 1995, based on additional evidence submitted by the 
veteran, the RO determined that new and material evidence to 
reopen the previously denied claim of service connection for 
eosinophilia-myalgia syndrome had not been presented.  He 
petitioned to reopen this claim again by submitting 
additional evidence.  The RO addressed this issue in an 
October 1996 determination.  In December 1996, the claimant 
filed a notice of disagreement with that determination.  

In the February 1997 statement of the case, the RO 
recharacterized the issue as entitlement to service 
connection for a neurological disability secondary to 
ingestion of L-Tryptophan (used in treating the service 
connected lumbosacral strain).  The RO apparently construed 
the issue raised by the claimant to be broader than the issue 
that was addressed by the Board.  Thus, the RO approached the 
issue de novo rather than on the basis of whether new and 
material evidence had been submitted to reopen a claim that 
was subject to a prior final denial.  In this regard, the RO 
found that the medical evidence submitted in support of the 
claim since the Board's decision failed to demonstrate the 
presence of eosinophilia-myalgia syndrome.  The RO did 
address at length the neurological findings and the question 
of whether a neurological disability exits, not within the 
diagnosis of eosinophilia-myalgia syndrome.  

After review of the record, the Board concurs with the 
assessment of the RO that the matter now raised by the 
claimant is materially different from the issue that was the 
subject of the final decision of the Board in 1995.  
Therefore, the Board also agrees that from a procedural 
status it should be deemed as a different claim and thus 
entitled to de novo adjudication, and thus not the same issue 
that was previously finally denied and has now been reopened.  
Accordingly, the Board will address the issue of service 
connection for a neurological condition as secondary to 
treatment for a service-connected condition on a de novo 
basis.  Under 38 U.S.C.A. § 7105(a) (West 1991), this is the 
sole issue that will be addressed by the Board at this time.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available relevant evidence necessary for an equitable 
disposition of the veteran's appeal that can be obtained has 
been obtained.  

2.  The most probative competent medical evidence 
disassociates the veteran's current alleged neurologic 
disability with medication used in the treatment of his 
service-connected lumbosacral strain.  


CONCLUSION OF LAW

A neurological disability was not incurred or aggravated by 
treatment for the service-connected lumbosacral strain.  38 
U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304, and 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records make no reference to a neurologic 
disorder.  The report of the veteran's service separation 
examination in June 1968 reveals that, with the exception of 
headaches and back trouble, the veteran denied having or 
having had difficulties associated with the issue before the 
Board at this time.  

In March 1981, the veteran filed a claim for VA compensation, 
seeking service connection for disabilities resulting from 
exposure to Agent Orange during his service in the Vietnam 
War.  At that time, the veteran associated nervous disorders 
and intestinal problems to Agent Orange exposure.  This is 
significant because in March 1981, the veteran was not being 
treated with L-Tryptophan for the treatment of a service-
connected back disability.  

At a June 1981 VA examination, the veteran noted difficulties 
with a numb sensation of the upper and lower extremities, 
twitches of his muscles of both lower and upper extremities, 
pain due to muscular tension, and difficulties with his 
ability to cope with the demands of daily life.  These 
complaints were noted prior to his use of L-Tryptophan.  At 
this time, the veteran contended that these problems were the 
result of his exposure to Agent Orange.  The Board must point 
out that the veteran no longer contends that the neurological 
disability at issue is the result of Agent Orange exposure.  

VA outpatient records, apparently recorded in March 1982 or 
near that time, indicate that the veteran had concerns 
regarding a probable functional bowel.  Once again, these 
complaints were made before the veteran's use of L-Tryptophan 
to treat his back disability.  

In a February 1985 VA examination, neurologic examination was 
unremarkable.  

In an April 1987 VA examination, the veteran indicated that 
his lower back pain was worse.  At this time, the veteran 
noted that he was utilizing L-Tryptophan to treat this 
condition.  It was reported by the VA examiner that the 
veteran used L-Tryptophan, eight tablets of 500 mg. each, at 
bedtime.  It indicated that with the aid of these medications 
he was able to obtain some rest at night, and without them he 
would not rest at all.  

In October 1991, the veteran contended that his back pain had 
caused severe headaches and impotency during the past three 
years.  The veteran also maintained that the frequent 
tingling in his arms, hands, and fingers, with numbness, were 
the results of his service-connected back disability.  At 
this time the veteran also appears to relate his vision 
difficulties with his service-connected back disability.  

At a hearing held before a hearing officer at the RO in 
November 1992, the veteran contended that a series of 
neurologic disorders had a direct relationship to 
eosinophilia-myalgia syndrome that, it was contended, was 
caused by doses of L-Tryptophan prescribed for the treatment 
of his service-connected back disability.  The veteran 
contended that he starting taking this medication in 1983 so 
that he could relax and sleep at night.  It was indicated 
that he found this drug helpful and continued to use his 
medication until the Government removed it from the market 
because of it's relationship to eosinophilia-myalgia 
syndrome.  

At a VA examination held in October 1992, the examiner noted 
that his evaluation also included a review of medical 
literature and some articles that the veteran had brought to 
the examination and which are now associated with the 
veteran's claims folder.  Nonetheless, the examiner was 
unable to draw any final conclusions from the veteran's 
history, as applied to the reference material, as to whether 
he had a clear-cut case of eosinophilia-myalgia syndrome.  
The examiner noted that a review of the claims folder had 
revealed normal eosinophil counts in 1983, 1985, 1986, and 
1988.  More importantly, medical literature furnished by the 
veteran at that time specifically had noted that the Centers 
for Disease Control had recommended defining a case of 
eosinophilia-myalgia syndrome as an illness characterized by 
all four factors, one of which was an eosinophil count of 
more than 1,000 cells per millimeter, whereas the veteran's 
count in November 1992 was 428 cells per millimeter.  In 
light of this determination, the Board denied the claim of 
entitlement to service connection for eosinophilia-myalgia 
syndrome in August 1995.  

In May 1995, the veteran wrote to his U.S. Senator and stated 
that he used L-Tryptophan from 1983 until 1989.  Additional 
outpatient treatment records note sporadic treatment for the 
veteran's neurological complaints.  The etiology for these 
neurological symptoms is unclear.  In an undated outpatient 
treatment report, the examiner noted that the veteran 
appeared to be somewhat embellishing his symptoms.  It was 
noted the veteran's history and the examination were 
inconsistent with a neurological diagnosis.  The examiner 
could not document a "real" neurologic disease.  

In an October 1995 neurological consultation, it was noted 
that the veteran had been followed at the Denver, Colorado, 
VA Medical Center (VAMC) for polyneuropathy secondary to 
chronic L-Tryptophan, which he alleges he took from 1983 to 
1989.  The veteran contended that he developed problems with 
burning and tingling in his arms and legs, diminished vision, 
and impotency.  It was stated that nerve conduction studies 
were performed and the etiology of his underlying 
polyneuropathy is "thought to be" secondary to his L-
Tryptophan.  However, metabolic work-up had been unrevealing 
and motor examination failed to reveal any significant 
weakness or atrophy in the upper or lower extremities.  Nerve 
conduction in 1993 had revealed normal responses.  The 
examiner commented that he "imagine[d]" his symptoms are 
probably that of L-Tryptophan neurotoxicity.  However, the 
examiner also noted that nerve conduction studies in 1993 had 
revealed normal responses.  

In July 1996, a medical opinion was submitted by Joel M. 
Dean, D.O., who stated that he had evaluated the veteran that 
month to determine the presence or absence of a neurological 
disease.  The examiner noted that he had the opportunity to 
review the veteran's chart, and performed a detailed and 
complete examination of the veteran.  Based on this 
examination and a review of the record, Dr. Dean stated that 
it had been "established clearly" that the veteran did not 
have eosinophilia-myalgia syndrome, as he never had an 
eosinophil count above 1,000.  The veteran's eosinophil 
counts tended to imply a fluctuating, underlying 
eosinophilia, which was probably not related to his symptoms, 
though it was indicated that this could not be stated with 
certainty.  

Dr. Dean noted that the other question in the veteran's case 
is whether the veteran had peripheral neuropathy associated 
with L-Tryptophan use.  Dr. Dean pointed out that several 
physicians had reached the conclusion that there was no 
neuropathy at all, and that the veteran's complaints had a 
non-physiologic basis.  It was noted that one physician had 
assumed that there was probably a subtle distal neuropathy 
with some symptoms of "magnification."  It was indicated 
that physicians had documented relatively similar sorts of 
findings and interpreted them in slightly different ways.  
Dr. Dean observed that the very modest reduction in vibratory 
senses in the lower extremities suggested the presence of a 
polyneuropathy.  However, it was noted that the veteran had 
had some electrical studies performed that were "rather 
questionable," but which might have shown evidence of some 
subtle peripheral nerve dysfunction.  Further, the veteran's 
complaints were found not to be very suggestive of 
neuropathy.  It was Dr. Dean's conclusion that the 
combination of subtle minimal abnormalities on electrical 
testing, associated with a minimal decrease in vibratory 
senses in the lower extremities, supported the idea of a 
distal neuropathy.  However, it was also concluded that the 
distal neuropathy does not explain the veteran's complaints.  

Dr. Dean further stated that these difficulties had nothing 
to do with distal neuropathy and were probably largely 
"asymptomatic."  While the veteran's complaints were found 
to be quite consistent and legitimate (as they were quite 
consistent over a number of years), it was also noted the 
veteran's neuropathy could be from excessive B6 injections in 
the past, well known to cause a small fiber, axonal 
neuropathy.  It was specifically noted that there is no clear 
evidence that this neuropathy is from B6 and that a 
substantial number of patients with neuropathy remain 
undiagnosed as to etiology.  It was also reported that the 
veteran's pain syndrome had no clear etiology.  

In a July 1996 neurologic consultation, Gerry J. Gage, D.O., 
reported that the he had recently seen the veteran for a 
neurologic evaluation and a second opinion.  After a 
neurological examination, Dr. Gage concluded that there was 
evidence of mild peripheral neuropathy.  The distribution of 
the symptoms, however, was not typical of peripheral 
neuropathy, since they almost never cause scalp involvement.  
The involvement of the scalp, noted during his evaluation, 
was not typical of peripheral neuropathy, since it almost 
never causes scalp involvement.  In reviewing the literature 
submitted by the veteran, it was noted by Dr. Gage that 
neuropathy is "very rarely" mentioned as a side effect of 
L-Tryptophan.  It was concluded that Dr. Gage doubted that 
the symptoms of which the veteran complained were from 
peripheral neuropathy.  In support of this conclusion, the 
physician pointed out that medications usually effective in 
the treatment of peripheral neuropathy in the veteran's case 
had not been at all effective.  It was observed that 
peripheral neuropathy is usually improved during movement, 
and worse at rest, which is the opposite of the veteran's 
condition.  It was also noted the veteran was taking niacin, 
which is a medication known to cause skin dysesthesias.  
Considering these findings, Dr. Gage was not sure that 
relating these symptoms to L-Tryptophan was possible without 
disconnecting niacin for a prolonged period to see if there 
is improvement.  

In a December 1996 statement, Michael F. Hehmann, M.D., noted 
that he had had the opportunity to review the veteran's 
medical records from the VA.  At this time, the veteran 
denied any exposure to toxins or chemicals.  It was noted 
that the veteran did "quite well" with vibratory testing 
and with sensory examination.  His cerebellar examination and 
motor strength were all normal.  A very mild decreased 
vibrational sense in the lower extremity was noted, but 
otherwise this was a non-focal neurologic examination.  
However, in light of the veteran's complaints, Dr. Hehmann 
was of the opinion that there was a "strong probability" 
that his painful polyneuropathy has been caused by L-
Tryptophan.  Notwithstanding, it was also noted that Dr. 
Hehmann had reviewed some of his standard neurologic 
textbooks and they did not mention L-Tryptophan as a cause of 
neuropathy, though it had been described in some recent 
articles.  It was indicated that the veteran has historically 
no other reason for a painful neuropathy.  Therefore, the 
physician concluded that L-Tryptophan was the likely cause 
for his painful sensations.  

At a hearing held before a hearing officer at the RO in April 
1997, the veteran's representative reviewed the examination 
reports cited above, as well as the article submitted by the 
veteran, and argued that there is clear evidence which 
supports the claim that the veteran's neurologic disorder is 
the result of L-Tryptophan, used to treat difficulties 
associated with the veteran's service-connected back 
disability.  The veteran noted continued treatment for 
polyneuropathy.  The veteran also noted a series of 
medications taken for treatment of both his back disability 
and his alleged neurologic disorder.  The veteran continued 
to note a burning pain in his arms, legs, and neck, into his 
skull.  

An additional article was submitted by the veteran in 
December 1997.  The Board has reviewed this article, along 
with other evidence submitted by the veteran.  Additional 
written argument was provided by the veteran's representative 
in December 1998 and April 1999.  

II.  The Duty to Assist

VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  The duty 
includes obtaining medical records, and medical examinations 
were indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this regard, the veteran has never indicated additional 
pertinent medical records are available which would support 
his claim.  Based on a review of the evidence cited above, 
the Board finds no indication of additional evidence not in 
the possession of the VA which would support the veteran's 
claim.  Accordingly, the Board finds that it's fulfilled the 
duty to assist the veteran in the obtaining of all pertinent 
records.  

The Board has considered whether an additional VA evaluation 
is warranted given the facts of this case.  However, based on 
a detailed review of the opinions of Drs. Hehmann, Gage, 
Dean, and other VA and non-VA physicians cited within the 
veteran's claims folder, the Board finds that these opinions, 
when taken as a whole, fulfill the duty to assist mandated by 
statute.  The available medical opinions, when viewed as a 
whole, answer the critical question in this case: Whether the 
use of medication for the veteran's service-connected back 
disability has caused a secondary disorder.  In this regard, 
the Board notes that the article submitted by the claimant in 
December 1997 concerned individuals exposed to L-Tryptophan 
who developed eosinophilia-myalgia syndrome.  As previously 
determined by the Board, the veteran does not have 
eosinophilia-myalgia syndrome; the evidence submitted since 
the Board's decision in August 1995 does not show otherwise.  
Accordingly, the medical article submitted in December 1997 
is not relevant to the facts of this case.  Accordingly, the 
Board finds that the medical opinions contained within the 
veteran's claims folder fulfill the duty to assist and a 
remand of this case is unwarranted.  The Board will proceed 
with the adjudication of the veteran's claim.  


III.  Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  The veteran is contending that his 
alleged neurologic disorder was caused by treatment for his 
service-connected condition.  In this regard, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.301(a) (1998).  The Board has also considered 
the issue of whether treatment for the veteran's service-
connected disability has aggravated a neurologic disorder.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

With regard to the veteran's claim of entitlement to service 
connection for an alleged neurological disorder on a 
secondary basis, the Board has carefully reviewed the 
veteran's lay statements.  However, a lay medical assertion 
to the effect that the veteran's current alleged neurologic 
disorder is the result of treatment for a service-connected 
condition has no probative value.  On the issue of medical 
causation, the Court has been clear.  See Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991) and Contreras v. Brown, 5 Vet. 
App. 492 (1993).  The Court has indicated that where the 
determinative issue involves medical causation or medical 
diagnosis, as it does in this case, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Simply stated, the veteran does not have the medical 
expertise to diagnose himself with a neurologic disorder and 
then associate this disorder to medication used in the 
treatment of his service-connected back disability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

It's Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Credibility is the province of the Board.  It is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board has evaluated the medical evidence in detail.  
Based on this review, the Board does not dispute the fact 
that L-Tryptophan can cause difficulties in some individuals 
in some instances.  The Board also recognizes that some 
competent health care providers have diagnosed the veteran 
with a neurological difficulty associated with use of L-
Tryptophan.  The evidence as a whole, however, particularly 
the medical opinions of Drs. Gage and Dean, which the Board 
believes are entitled to great probative weight, do not 
support this claim.  Accordingly, the Board finds that the 
preponderance of evidence does not support the veteran's 
assertion that use of this medication has caused the current 
alleged neurological disorder.  

The opinion that most supports the veteran's contention is 
the December 1996 opinion of Dr. Hehmann.  This physician 
concludes that there is a "strong probability" that the 
claimant's painful polyneuropathy has been caused by L-
Tryptophan.  Dr. Hehmann reported that he had reviewed the 
record and that the history indicated that the claimant's 
symptoms of leg pain and myalgia began in 1986.  The claimant 
then developed impotency and a very painful burning sensation 
in the arms legs neck and feet as well as fatigue and 
difficulty with sleep.  The Board notes that the record, for 
example the 1981 VA examination, shows that claimant's 
complaints of neuropathy (both numbness and pain in the legs) 
clearly preceded his use of the medication L-Trytophan.  
Thus, the probative value of the opinion Dr. Hehmann is 
vastly reduced because it is not founded upon an accurate 
history.  The physician further noted that the textbooks 
reviewed did not mention L-Tryptophan as a cause of 
neuropathy, with the exception of some recent articles.  He 
noted an essentially normal neurologic evaluation.  He also 
provides little in the way of rationale as to his opinion.  
His conclusion apparently was based upon the premise that 
since there was no other reason to account for the painful 
neuropathy, the use of L-Tryptophan must be the explanation.  
This reasoning does not account for, and indeed is completely 
at a loss to explain, the presence of such symptoms prior to 
the use of the medication.  It also is not consistent with 
the assessments provided by other competent medical providers 
that there is an alternative explanation for the presence of 
the claimed neurological disability, assuming such disability 
is present.  Indeed, it appears that Dr. Hehmann was not 
apprised of all of the medications the claimant had consumed, 
and thus he was not in a position to soundly base an opinion 
that the consumption of L-Tryptophan must be the only 
explanation for the claimed symptoms.  Accordingly, the Board 
finds that this opinion is entitled to little probative 
weight insofar as it is advanced to support the claim.    

In his October 1995 report, Dr. Gilman stated that 
objectively the claimant had trace reflexes in his upper and 
lower extremity, including his ankle jerks.  Motor 
examination disclosed no significant weakness or atrophy.  
There only appeared to be "possibly minimally diminished" 
pinprick sensation in the toes "but this is questionable."  
The physician provides an impression of small fiber 
peripheral neuropathy, "probably secondary to L-
tryptophan."  He added that he "imagined" the symptoms 
were due to L-Tryptophan neurotoxicity.  Dr. Gilman went on, 
however, to note that he advised the claimant to stop using 
excessive amount of B6 which could cause an underlying 
neuropathy and might possibly be "attributing" to his 
symptoms.  Dr. Gilman advised the claimant to take only one 
tablet of B6 per day, not the six per day he was currently 
consuming.  The Board finds this opinion is more soundly 
based than that of Dr. Hehmann, and thus entitled to some 
probative weight.  The report, however, is ambiguous as to 
the confidence of the physician in the likelihood of any 
actual causal relationship between neuropathy and the 
consumption of L-Tryptophan, as opposed to B6.  In light of 
this fact, the amount of probative weight to be assigned to 
this opinion is limited.  

The Board finds the opinion of Dr. Gage is entitled to great 
probative weight.  Dr. Gage, unlike Dr. Hehmann, provides a 
compelling rationale for his conclusions.  This is critical 
in the veteran's case. While Dr. Gage acknowledges that the 
literature shows that L-Tryptophan can "very rarely" cause 
neuropathy, he casts severe doubt over the very existence of 
the claimed neuropathy.  Dr. Gage points out the distribution 
of the alleged symptoms were not typical of peripheral 
neuropathy, and indeed, that peripheral neuropathy almost 
never causes the scalp involvement reported by the claimant.  
Further, the physician cites the lack of response to 
medications normally effective in the treatment of peripheral 
neuropathy, as well as the failure of the symptoms to respond 
to movement.  Beyond this evidence that strikes at the heart 
of the question of the very existence of the claimed 
disability, the physician further points out that niacin can 
cause such symptoms.  Dr. Gage's opinion thus not only is 
powerful evidence against the claimant's current theory of 
causation involving L-Tryptophan, it also fundamentally 
challenges the very existence of the claimed disability.

In his July 1996 opinion, Dr. Dean acknowledged that other 
physicians had bluntly doubted the presence of neuropathy.  
Dr. Dean believed that the combination of subtle minimal 
abnormalities on electrical testing, associated with a 
minimal decrease in vibratory senses in the lower 
extremities, supported the idea of distal neuropathy.  The 
physician went on to state, however, that he did not find 
that the distal neuropathy explained the veteran's 
complaints.  It appears to the Board that Dr. Dean's opinion 
does not support the claim as it is his conclusion that the 
clinical findings, as limited as they are, are not related to 
the disability claimed by the veteran.  Simply stated, the 
fact that the veteran is complaining of neurologic symptoms 
does not, in and of itself, support the conclusion that the 
veteran has a neurologic disorder, much less that those 
symptoms must be related to consumption of L-Tryptophan.  
Thus, the combined thrust of the opinions of Dr. Gage and Dr. 
Dean is that either: (a) the claimant has no neurological 
disability at all, or that (b) whatever very subtle 
manifestations he does have do not begin to explain the 
subjective complaints that the claimant alleges characterize 
the disability for which he is claiming service connection.  
The Board finds these opinions are entitled to far more 
probative weight than the medical opinions or other evidence 
advanced to support the claim.   

With regard to the articles submitted by the veteran in 
support of his claim, while these articles do note 
difficulties associated with the use of L-Tryptophan, they do 
not support the conclusion that the veteran himself has had 
any difficulties associated with the ingestion of L-
Tryptophan.  In Mattern v. West, 12 Vet. App. 222 (1999), the 
Court noted that it had previously addressed the relevance of 
medical treatise evidence to the determination of well-
groundedness, and determined that generally, an effort to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inconclusive" to well ground a claim.  The Court 
went on to indicate that medical treatise evidence can, 
however, provide important support when combined with an 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss[] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Wallin v. West, 11 Vet. App, 509, 
514 (1998).  The Board finds this analysis useful here, as 
the threshold for well groundedness is lower than that 
required to prevail on the merits.  The medical articles 
submitted by the claimant do not indicate that the generic 
relationship between the use of L-Tryptophan and neurological 
symptoms is to a degree of certainty that would be sufficient 
to well ground a claim.  Obviously, if such articles could 
not even serve to well ground the claim, they are not 
evidence entitled to any significant probative weight on the 
merits.  Further, whatever weight they may have, even 
considered in light of the medical opinions that arguably 
favor the claim, is vastly less than that of the opinions of 
Drs. Dean and Gage.  In addition to this analysis, the Board 
points out that most of the articles submitted by the veteran 
associated eosinophilia-myalgia syndrome with L-Tryptophan 
ingestion.  However, at this time, the veteran appears to 
have conceded that he does not have eosinophilia-myalgia 
syndrome.  At the hearing held before the hearing officer at 
the RO in April 1997, the veteran's representative also 
appears to concede this point.  It is clear that the 
overwhelming preponderance of the medical evidence in the 
record points to the conclusion that he never has had 
eosinophilia-myalgia syndrome.  Thus, to the degree the 
articles only link the use of L-Tryptophan and neurological 
manifestations where the L-Tryptophan has first caused 
eosinophilia-myalgia syndrome, they are not relevant to the 
facts of this case.

While the medical evidence along clearly preponderates 
against the claim, there is another aspect of this matter 
that bears mention.  The Board has reviewed not only the 
medical evidence of record, but also the veteran's complaints 
and difficulties since his discharge from active service.  
The Board has carefully reviewed his March 1981 statement, 
made prior to his use of L-Tryptophan, in which he notes skin 
disorders, nervous disorders, intestinal problems, and 
headaches.  In June 1981, also prior to his use of 
L-Tryptophan, the veteran notes generalized pain down his 
legs.  At the VA examination in June 1981, also prior to his 
use of L-Tryptophan, the veteran noted difficulties with a 
"combination of circumstances and symptoms," similar in 
nature to the disorder he alleges he has at this time.  The 
fact that the veteran is complaining about difficulties, 
which could be described as neurologic in nature prior to his 
use of L-Tryptophan, clearly does not support his assertion 
that these problems only followed the use of L-Tryptophan.  

In making the determination in this case, the undersigned is 
keenly aware that the Board is not competent to make a 
medical determination.  There is, however, another element in 
this matter that bears comment and that concerns the 
claimant's subjective complaints.  As the United States Court 
of Appeals for the Federal Circuit has pointed out, there is 
a "considerable body" of law that clearly imposes a duty on 
the Board to "analyze the credibility and probative value of 
evidence sua sponte," and the Federal Circuit flatly 
rejected the argument that would have emasculated the Board's 
"inherent fact finding authority."  Madden v. Brown, 125 
F.3d 1477, 1480-81 (Fed. Cir. 1997).  In general, the Court 
stated that credibility can be impeached generally by a 
showing of interest, bias, inconsistent statements or, to a 
certain extent, bad character.  For documentary evidence, a 
"VA adjudicator may properly consider internal consistence, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995).  The United States Court of 
Appeals for the Federal Circuit held that the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence." Madden, 125 F.3d 
at 1481.   

In this case, medical providers have noted the possibility 
that the veteran is exaggerating his symptoms.  For example, 
in an undated outpatient treatment record it is noted by a 
competent medical provider that the veteran appears to be 
embellishing his symptoms.  Further, several physicians have 
recently noted that the objective evidence does not support 
the veteran's complaints.  On page five of Dr. Dean's medical 
report, it is noted that distal neuropathy does not explain 
the veteran's complaints.  It was also noted that distal 
neuropathy has "nothing to do with them" and is probably 
largely asymptomatic.  

While physicians have concluded that there is no organic 
neurological disability present, those physicians who have 
reported the presence of a neurologic disorder have noted 
repeatedly the minimal ("subtle") or wholly absent 
objective support for the veteran's subjective complaints.  
Indeed, several examiners have expressly referred to the 
presence of symptom magnification.  In the face of such 
competent medical evidence casting severe doubt on the 
presence of an underlying disability, or clearly indicating 
that the minimal findings present would not account for the 
severity of the disability reported subjectively by the 
claimant, it is difficult to avoid the conclusion that little 
credibility can be attached to the subjective complaints of 
the claimant.  

The Board has noted both the competent medical evidence that 
supports the veteran's claim, as well as the medical evidence 
that does not support the veteran's contentions.  In light of 
this evidence, the Board has carefully considered the 
doctrine of reasonable doubt.  As the Court has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 026973154
38 U.S.C.A. § 5107(b)], a veteran is entitled to 
the "benefit of the doubt" when there is 
an approximate balance of positive and 
negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

After a complete review of the record, including all medical 
evidence which supports and refutes the veteran's 
contentions, the Board concludes that medication used to 
treat the veteran's service-connected back disability has not 
caused a neurological disorder.  Accordingly, service 
connection for this alleged disability is not warranted.  
While there is some medical evidence opposing this 
determination, for reasons noted above, the Board believes 
that the medical opinions in support of this denial, as well 
as the history of the veteran, are entitled to great 
probative weight.  



ORDER

Entitlement to service connection for a neurological disorder 
secondary to treatment of a service-connected disability is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

